

117 S1803 IS: To designate the community-based outpatient clinic of the Department of Veterans Affairs in Columbus, Georgia, as the “Robert S. Poydasheff Department of Veterans Affairs Clinic”.
U.S. Senate
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1803IN THE SENATE OF THE UNITED STATESMay 25, 2021Mr. Warnock (for himself and Mr. Ossoff) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo designate the community-based outpatient clinic of the Department of Veterans Affairs in Columbus, Georgia, as the Robert S. Poydasheff Department of Veterans Affairs Clinic.1.FindingsCongress makes the following findings:(1)Former mayor of Columbus, Georgia, Robert S. Poydasheff died on September 24, 2020.(2)Robert S. Poydasheff earned a B.A. in political science from the Citadel in 1954, a J.D. from Tulane University Law School in 1957, an M.A. in international relations from the graduate program of Boston University in Berlin, Germany, in 1967, and attended the Hague Academy of International Law in the Netherlands in preparation for a military and subsequent civilian career that focused on serving others.(3)In 1955, Robert S. Poydasheff was commissioned as a Second Lieutenant in the Infantry Branch of the United States Army and he was reassigned to the Judge Advocate General's Corps.(4)Robert S. Poydasheff was a 1976 graduate of the United States Army War College and served a total of 24 years in the Armed Forces, retiring as a Colonel in 1979.(5)Colonel Poydasheff was decorated with the Legion of Merit with two Oak Leaf Clusters, the Bronze Star Medal, and the Vietnam Ribbon with Four Battle Stars, and during his military career and because of his expert legal acumen he was assigned to work on the biggest cases of the time in which he served, but during that time he never lost sight of what he considered his primary role, which was to take care of members of the Armed Forces.(6)Colonel Poydasheff was appointed as legal counsel to the Secretary of the Army and served the needs of all members of the Armed Forces by helping to shape the policy of the Army.(7)In 2012, the Army War College Foundation named Colonel Poydasheff an Outstanding Alumnus in recognition of his wide-ranging service to his community after his retirement from active duty in the Armed Forces.(8)Colonel Poydasheff served on the City Council for Columbus, Georgia, from 1994 to 2002, helping all citizens of the community he had come to love while concurrently serving Fort Benning and his beloved members of the Armed Forces.(9)Colonel Poydasheff was elected mayor of Columbus, Georgia, in 2002, served a four-year term and maintained a focus on community-based programs and strengthening the relationship between the city and Fort Benning.(10)During that time he made great contributions to the joint military and civilian communities of Columbus, Georgia, and Fort Benning, appointing first a fellow member of the Armed Forces and later the first African American to the position of city manager, while knowing that doing so would be at his own political peril.(11)After his service as mayor of Columbus, Georgia, Colonel Poydasheff found continued success as a practicing lawyer helping countless citizens and members of the Armed Forces living in the city he once led as well as advocating for many members of the Armed Forces in the area.(12)The continued interest of Colonel Poydasheff in the betterment of Columbus, Georgia, as well as his contributions to the Veterans Action Committee has a continued impact to this day.(13)Colonel Poydasheff served as past president of the Chattahoochee Council Boy Scouts of America, past president of the Chattahoochee Valley Association of the United States Army, past president of the Columbus Symphony Orchestra, member of the Board of Directors of the Springer Opera Arts Association, past president of the Ann Elizabeth Shepherd Home, and member of the Kiwanis Club and Columbus Bar Association.2.Robert S. Poydasheff Department of Veterans Affairs Clinic(a)DesignationThe community-based outpatient clinic of the Department of Veterans Affairs located at 6910 River Road, Columbus, Georgia, shall after the date of the enactment of this Act be known and designated as the Robert S. Poydasheff Department of Veterans Affairs Clinic or the Robert S. Poydasheff VA Clinic.(b)ReferenceAny reference in any law, regulation, map, document, paper, or other record of the United States to the community-based outpatient clinic referred to in subsection (a) shall be considered to be a reference to the Robert S. Poydasheff Department of Veterans Affairs Clinic.